Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20020168850 A1).
Regarding claim 1, Kim discloses a semiconductor structure (Fig. 6C), comprising: a substrate (60) having a trench (61) recessed from a top surface of the substrate; and a trench isolation feature (65), comprising: an oxide layer (62) conformally formed in the trench; a protective layer (63) in the trench, the protective layer conformally formed on the oxide layer; and an insulating material layer (64) in the trench, the insulating material layer formed above the protective layer, wherein a top surface of the protective layer is higher than the top surface of the substrate, and a top surface of the insulating material layer is higher than a top surface of the protective layer.
Illustrated below is Fig. 6C of Kim.

    PNG
    media_image1.png
    236
    291
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses a semiconductor structure (Fig. 6C), wherein the oxide layer extends to a top surface of the substrate to define a top surface of the oxide layer (“higher than” 0052).
Regarding claim 4, Kim discloses a semiconductor structure (Fig. 6C), wherein the top surface of the oxide layer is level with the top surface of the protective layer (at the interface of 62 and 63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaneko (US 11018151 B2).
Regarding claim 10, Kim discloses a semiconductor structure (Fig. 6C), wherein the insulating material layer is a glass material (“USG” [0048]).
Kim fails to teach the insulating material layer is a spin-on-glass (SOG) material.  However, Kim clearly teaches glass material may function as an insulating material layer (“insulating layer” [0048]).
Kaneko discloses an insulating material layer in the same field of endeavor (Col. 9, lines 11-27), wherein the insulating material layer is a spin-on-glass (SOG) material (“spin-on dielectric materials”).
Since Kim and Kaneko are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for an insulating material layer.  These predictable solutions include silicon oxide, spin-on-glass, among other as these may be chosen from a finite number of identified predictable solutions (Kaneko, Col. 9, lines 11-27). Absent unexpected results, it would have been obvious to try using a different insulating material layer because these layers perform the same function as an insulator.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Allowable Subject Matter
Claims 3, 5-6, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 3 is the inclusion of the limitation wherein a height difference between the top surface of the insulating material layer and the top surface of the oxide layer is equal to a thickness of the protective layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “height difference” and “thickness of the protective layer” in combination with all other limitations in claims 1-3.
The primary reason for the allowable subject matter of claims 5-6, 8 is the inclusion of the limitation a nitride layer in the trench and conformally formed on the protective layer, and the insulating material layer formed on the nitride layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “nitride layer” and “protective layer” in combination with all other limitations in claims 1 and 5.
The primary reason for the allowable subject matter of claim 9 is the inclusion of the limitation wherein the protective layer comprises a polysilicon layer in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “polysilicon” and “protection layer” in combination with all other limitations in claims 1 and 9.
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 7-10) that Dong and Xiao do not teach, suggest, or render obvious at least, for example, the features of “a trench recessed from a top surface of the substrate; and a trench isolation feature… wherein a top surface of the protective layer is higher than the top surface of the substrate” recited in amended claim 1.
Examiner’s reply:
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817